Citation Nr: 1134891	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-19 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for gout, to include secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran requested a Board hearing, however, he withdrew that request in March 2010.

The April 2006 rating decision also reduced a disability rating of 100 percent to a disability rating of 20 percent effective August 1, 2006 for prostate cancer status post prostatectomy, but the 100 percent disability rating from July 3, 2007 was subsequently granted by rating decision in December 2007 and a 100 percent disability rating for the period August 1, 2006 to July 3, 2007 was subsequently granted by rating decision in August 2009.  The issue of whether the reduction from a disability rating of 100 percent to a disability rating of 20 percent for prostate cancer status post prostatectomy was proper is therefore no longer in appellate status, because the rating of 100 percent for prostate cancer status post prostatectomy has been restored for the entire period under appeal.  

The issues of service connection for a psychiatric disability, and entitlement to an increased rating for neurogenic bladder status post prostatectomy with scar and erectile dysfunction status post prostate cancer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service treatment records dated in August 1967 reflect that the Veteran complained of a right foot infection with pain and swelling in the foot.  This raises the issue of entitlement to service connection for gout on a direct basis in addition to the secondary service connection basis previously adjudicated by the RO.

The Veteran filed a claim for service connection for gout as secondary to neurogenic bladder status post prostatectomy with scar and erectile dysfunction status post prostate cancer in December 2005.  In July 2011, the Veteran's representative argued that the Veteran's gout is secondary to diabetes mellitus type II.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  It should be noted that the provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.  Under the circumstances, the Board believes that a VA examination with opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current gout.  The claims file should be made available to the examiner in connection with the examination.  Following a thorough evaluation, which includes obtaining a complete history of prior symptomatology, performance of all indicated tests, and review of the medical evidence contained in the claims folder, the examiner should:

a) determine whether the Veteran currently suffers from gout or has suffered from gout at any point in time since December 2005;

b) if gout is diagnosed, then opine whether it is at least as likely as not (50 percent probability or more) that gout is related to the Veteran's service;

c) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that gout was caused or aggravated by the Veteran's service-connected neurogenic bladder status post prostatectomy or the Veteran's diabetes mellitus, type II.  The examiner is reminded that aggravation is defined for legal purposes as a worsening of the underlying condition beyond the natural progression versus a temporary flare-up of symptoms.   

For all opinions offered, the examiner should provide a detailed rationale, with specific references to the record. 

2.  After completion of the foregoing, readjudicate the claim of service connection for gout, to include as secondary to service-connected neurogenic bladder status post prostatectomy or as secondary to diabetes mellitus, type II.  If the benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



